Title: Statement on Impending Duel with Aaron Burr, [28 June–10 July 1804]
From: Hamilton, Alexander
To: 



[New York, June 28–July 10, 1804]

On my expected interview with Col Burr, I think it proper to make some remarks explanatory of my conduct, motives and views.
I am certainly desirous of avoiding this interview, for the most cogent reasons.
1 My religious and moral principles are strongly opposed to the practice of Duelling, and it would even give me pain to be obliged to shed the blood of a fellow creature in a private combat forbidden by the laws.

2 My wife and Children are extremely dear to me, and my life is of the utmost importance to them, in various views.
3 I feel a sense of obligation towards my creditors; who in case of accident to me, by the forced sale of my property, may be in some degree sufferers. I did not think my self at liberty, as a man of probity, lightly to expose them to this hazard.
4 I am conscious of no ill-will to Col Burr, distinct from political opposition, which, as I trust, has proceeded from pure and upright motives.
Lastly, I shall hazard much, and can possibly gain nothing by the issue of the interview.
But it was, as I conceive, impossible for me to avoid it. There were intrinsick difficulties in the thing, and artificial embarrassments, from the manner of proceeding on the part of Col Burr.
Intrinsick—because it is not to be denied, that my animadversions on the political principles character and views of Col Burr have been extremely severe, and on different occasions, I, in common with many others, have made very unfavourable criticisms on particular instances of the private conduct of this Gentleman.
In proportion as these impressions were entertained with sincerity and uttered with motives and for purposes, which might appear to me commendable, would be the difficulty (until they could be removed by evidence of their being erroneous), of explanation or apology. The disavowal required of me by Col Burr, in a general and indefinite form, was out of my power, if it had really been proper for me to submit to be so questionned; but I was sincerely of opinion, that this could not be, and in this opinion, I was confirmed by that of a very moderate and judicious friend whom I consulted. Besides that Col Burr appeared to me to assume, in the first instance, a tone unnecessarily peremptory and menacing, and in the second, positively offensive. Yet I wished, as far as might be practicable, to leave a door open to accommodation. This, I think, will be inferred from the written communications made by me and by my direction, and would be confirmed by the conversations between Mr van Ness and myself, which arose out of the subject.
I am not sure, whether under all the circumstances I did not go further in the attempt to accommodate, than a pun[c]tilious delicacy will justify. If so, I hope the motives I have stated will excuse me.

It is not my design, by what I have said to affix any odium on the conduct of Col Burr, in this case. He doubtless has heared of animadversions of mine which bore very hard upon him; and it is probable that as usual they were accompanied with some falshoods. He may have supposed himself under a necessity of acting as he has done. I hope the grounds of his proceeding have been such as ought to satisfy his own conscience.
I trust, at the same time, that the world will do me the Justice to believe, that I have not censured him on light grounds, or from unworthy inducements. I certainly have had strong reasons for what I may have said, though it is possible that in some particulars, I may have been influenced by misconstruction or misinformation. It is also my ardent wish that I may have been more mistaken than I think I have been, and that he by his future conduct may shew himself worthy of all confidence and esteem, and prove an ornament and blessing to his Country.
As well because it is possible that I may have injured Col Burr, however convinced myself that my opinions and declarations have been well founded, as from my general principles and temper in relation to similar affairs—I have resolved, if our interview is conducted in the usual manner, and it pleases God to give me the opportunity, to reserve and throw away my first fire, and I have thoughts even of reserving my second fire—and thus giving a double opportunity to Col Burr to pause and to reflect.
It is not however my intention to enter into any explanations on the ground. Apology, from principle I hope, rather than Pride, is out of the question.
To those, who with me abhorring the practice of Duelling may think that I ought on no account to have added to the number of bad examples—I answer that my relative situation, as well in public as private aspects, enforcing all the considerations which constitute what men of the world denominate honor, impressed on me (as I thought) a peculiar necessity not to decline the call. The ability to be in future useful, whether in resisting mischief or effecting good, in those crises of our public affairs, which seem likely to happen, would probably be inseparable from a conformity with public prejudice in this particular.

AH

 